 

Exhibit 10 (a) (ii)

 

LETTER AGREEMENT BETWEEN METROPARK, LTD AND ISSUER DATED JULY 31, 2020

 

 

 

July 31, 2020

 

Ms. Susan Johnson, Treasurer

Capital Properties, Inc.

5 Steeple Street, Unit 303

Providence, RI 02903

 

RE:    Covid-19 Parking Lot Revenue Sharing

 

VIA Email

 

Dear Susan:

 

The Covid-19 pandemic and Rhode Island’s stay-at-home orders have had a
significant adverse impact on Metropark.  In mid-March, we closed our lots as
there were few parking customers.  We expect our operations will slowly return
to normal over the next several months as the State has lifted the stay-at-home
order and is gradually permitting certain business to resume operations.
Accordingly, we are proposing to adjust our rental obligations under that
certain lease between Capital Properties, Inc. and Metropark, Ltd, dated January
1, 2017 (the “Lease”) as described herein. All other covenants, terms and
conditions of the Lease remain in full force and effect without modification.

 

To date we have paid all the rent due for the parking lots through March and
have paid $32,290.75 towards the April through July rent resulting in a balance
due CPI of $146,654.72 on July 31, 2020. The $146,654.72 together with the
difference between our contractual rental obligation under the Lease of $44,673
per month (the “Monthly Contractual Rent”) and the amounts actually paid by us
during the period from April 1, 2020 to the date of our return to payment of the
Monthly Contractual Rent as required by this letter agreement is referred to as
the “Cumulative Rental Arrearage”  We will not be in a position to pay the
Contractual Monthly Rent until operations are at approximately 80% of
pre-pandemic levels.

 

Until that level of operations is achieved, I propose that our partial monthly
rental payment to CPI be based on an allocation of the total monthly revenue
collected using the percentages noted in the table below.  As discussed,
Metropark will keep 100% of the first $20,000 of revenue collected and will
split the amount in excess of the $20,000 in accordance with the percentages
noted in the table below.  The full amount of rent will be due once the lots
generate $70,000 per month.  

 

 

Revenue Split

Total

Revenue

 

Metropark

Share

 

Capital

Share

 

 

 

 

 

$0 - $20,000

 

100%

 

0%

$20,001 - $29,999

 

50%

 

50%

$30,000 - $39,999

 

40%

 

60%

$40,000 - $69,999

 

30%

 

70%

Over $70,000

 

 

 

Full rent due

 

By way of example, if August’s revenue is assumed to be $38,000, Metropark would
keep $28,200 and make a partial payment of $9,800 to CPI:  

 

 

Total

Revenue

 

Assumed Revenue

for August

$38,000

 

 

Metropark

Share

 

 

CPI

Share

 

 

 

 

 

 

 

$0 - $20,000

 

$20,000

 

$20,000

 

$0

$20,001 - $29,999

 

10,000

 

5,000

 

5,000

$30,000 - $39,999

 

8,000

 

3,200

 

4,800

 

 

$38,000

 

$28,200

 

$9,800

 

--------------------------------------------------------------------------------

 

 

My intention is to pay all of the past due rent once operations return to
“normal”. Once we have returned to paying the Monthly Contractual Rent, the
amount of the Cumulative Rental Arrearage will be paid beginning with first day
of month next following return to full payment of Monthly Contractual Rent by
sharing with you fifty (50) percent of the revenues of the lots in excess of
$70,000 per month until the arrearage has been discharged. If prior to payment
in full of the arrearage, one or more lots is removed from the lease for
development by you, the amount of the then unpaid Cumulative Rental Arrearage in
the ratio of the number of parking spaces on the removed lot to the total
parking spaces on all the lots prior to such lot’s removal shall be deemed paid
in full. When the Cumulative Rental Arrearage has been paid in full, we will
then become subject to the rental provisions of the Lease.

 

If you are in agreement with the above proposal, please sign and return this
letter to me.

 

 

Sincerely,

 

/s/ Charles Meyers

 

Charles Meyers

President

 

 

AGREED AND ACCEPTED:

Capital Properties, Inc

By:

 

/s/ Susan R. Johnson

Print Name:

 

Susan R. Johnson

Title:

 

Treasurer

 

 